Exhibit 10.105

 

MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT (this “Agreement”) is made as of December 14, 2004, by
and among Wynn Las Vegas, LLC, a Nevada limited liability company (the
“Company”) and its subsidiaries listed on Exhibit A hereto (and together with
the Company, the “Wynn Entities”), and Wynn Resorts, Limited, a Nevada
corporation (the “Manager”), with reference to the following:

 

WHEREAS, the Company, together with the Wynn Entities, has developed, is
constructing, and will operate the Wynn Las Vegas Casino Resort, a hotel and
casino resort, with related parking structure and golf course facilities, in Las
Vegas, Nevada and is considering the development of Encore at Wynn Las Vegas
(collectively, the “Business”);

 

WHEREAS, the other Wynn Entities will lease property and/or provide services to
the Company in connection with the Business; and

 

WHEREAS, the Company and the Wynn Entities desire to engage the Manager to
provide the management and advisory services for the Business and the Manager
desires to accept such engagement to provide such services, all upon the terms
and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. Retention of the Manager. The Company and each of the Wynn Entities hereby
appoints the Manager as manager for the Business, and the Manager hereby agrees
to provide the management and advisory services described herein for the
Business, in accordance with the terms and subject to the conditions hereinafter
set forth.

 

2. Services to be Provided by the Manager.

 

(a) In accordance with the terms and subject to the conditions hereof, the
Manager agrees to provide the following management and advisory services
(together with services necessary or incidental thereto, “Management Services”)
to the Wynn Entities on an ongoing basis in connection with the ownership and
operation of the Business by the Wynn Entities during the term of this
Agreement.

 

(b) The Manager shall provide customary management and advisory services with
respect to the operation of the Business, to consist of the following necessary
or incidental thereto:

 

(i) advice concerning the hiring, termination, performance and training of
personnel;

 

(ii) review, consultation and advice concerning personnel, operations, and other
management and operating policies and procedures;



--------------------------------------------------------------------------------

(iii) recommendations on all necessary action to keep the operation of the
Business in compliance, in all material respects, with the conditions of all
licenses (including gaining licenses) and all applicable rules, regulations and
orders of any federal, state, county or municipal authority having jurisdiction
over the Business;

 

(iv) development of recommendations for, and negotiate the acquisition and
maintenance of, insurance coverage with respect to the Business;

 

(v) guidance on all marketing, sales promotions and advertising for the
Business;

 

(vi) assistance in the financial budgeting process and the implementation of
appropriate accounting, financial, administrative and managerial controls for
the Business;

 

(vii) preparation for use by the Wynn Entities of financial reports and
maintenance of books of accounts and other records reflecting the results of
operation of the Business (which at all times shall be maintained in a manner
which permits the assets and liabilities of the Wynn Entities to be separately
identified from those of the Manager);

 

(viii) consultation with the Wynn Entities with respect to the selection of
attorneys, consultants and accountants; and

 

(ix) advice and consultation with the Wynn Entities in connection with any and
all aspects of the Business and the day to day operation thereof.

 

3. Management Fees; Expenses.

 

(a) As and when incurred, all expenses, costs, losses, liabilities or damages
incurred with respect to the ownership or operation of the Business, including,
without limitation, wages, salaries and other labor costs incurred in the
construction, maintenance, expansion or operation of the Business, or personnel
working on special projects or services for the Wynn Entities, will be paid by
the Company. To the extent that the Manager pays or incurs any obligation for
any such expenses, costs, losses, liabilities or damages, the Company, subject
to the limitations set forth in Section 6, will pay or reimburse the Manager
therefor, as well as for any reasonable out-of-pocket expenses incurred by the
Manager in the performance of its obligations under this Agreement; provided,
however, that in no event shall such payments include amounts characterized as
“Affiliated Overhead Expenses” under the terms of the Bank Credit Agreement (as
hereinafter defined). In addition, subject to the payment priority provisions of
this Section 3, the Company agrees to pay the Manager, as the Manager’s
compensation for the services to be rendered hereunder, a yearly management fee
(the “Management Fee”) equal to one and one-half percent (1 .5%) of the Net
Revenues of the Company (as determined in accordance with generally accepted
accounting principles as applicable to companies in the gaming business),
payable semi-annually in arrears. Accrual of such Management Fee shall commence
upon the Phase I Opening Date (as defined in the Bank Credit Agreement). For so
long as there is any outstanding

 

2



--------------------------------------------------------------------------------

indebtedness under the First Mortgage Notes Indenture (as hereinafter defined),
the semi-annual accrual periods shall be set to match the semi-annual interest
accrual periods under the First Mortgage Notes Indenture, and the payment date
with respect to any such accrued Management Fees shall be the tenth (10th)
Business Day (as defined in the Bank Credit Agreement) after the date
established under the First Mortgage Notes Indenture for payment of accrued
interest with respect to such semi-annual period.

 

(b) Notwithstanding the foregoing, the parties acknowledge and agree that the
payment of the Management Fee is subject to a Management Fee Subordination
Agreement of even date herewith (the “Subordination Agreement”) by and among the
Manager, the Wynn Entities, Deutsche Bank Trust Company Americas, as
“Administrative Agent” under the Bank Credit Agreement and U.S. Bank, National
Association, as Trustee under the First Mortgage Notes Indenture. The parties
further agree that the Management Fee due and payable as provided in this
Section 3 shall not be paid at any time that such payment is not then permitted
under the Bank Credit Agreement or the First Mortgage Notes Indenture. In the
event any Management Fee is unpaid as a consequence of the provisions of this
Section 3, the Manager nonetheless shall continue to perform hereunder and any
such unpaid amounts shall be accrued as a liability of the Company and shall be
payable as soon as such payment is permitted. The deferred portion of the
Management Fees will bear interest at the rate of ten percent (10%) per annum,
compounded annually, from the date otherwise due and payable until the payment
thereof.

 

For purposes of this Agreement, (i) “Bank Credit Agreement” means the Credit
Agreement dated as of the date hereof, among Wynn Las Vegas, Deutsche Bank Trust
Company Americas, as administrative agent, and the lenders from time to time
parties thereto, as such Credit Agreement may be amended, modified or
supplemented from time to time, including, without limitation, amendments,
modifications, supplements and restatements thereof giving effect to increases,
renewals, extensions, refundings, deferrals, restructurings, replacements or
refinancings of, or additions to, the arrangements provided in such Credit
Agreement (whether or not provided by the original agents and lenders under such
Credit Agreement), and (ii) “First Mortgage Notes Indenture” means the
Indenture, dated as of the date hereof, among the Issuers, as joint and several
obligors, certain subsidiaries of Wynn Las Vegas (including those subsidiaries
of Wynn Las Vegas listed on Exhibit A hereto), as guarantors, and U.S. Bank,
National Association, as trustee, as such Indenture may be amended, modified or
supplemented from time to time, including, without limitation, amendments,
modifications, supplements and restatements thereof giving effect to increases,
renewals, extensions, refundings, deferrals, restructurings, replacements or
refinancings of, or additions to, the arrangements provided in such Indenture
(whether or provided by the holders of the first mortgage notes).

 

(c) Notwithstanding any termination of this Agreement, the Manager shall,
subject to the limitations set forth in this Section 3, remain entitled: (i) to
receive the Management Fee for the remaining portion of the semi-annual period
in which such termination occurred (payable in the same manner and at the same
time as if the Manager were entitled to receive such fee with respect to the
entire semi-annual period); and (ii) to

 

3



--------------------------------------------------------------------------------

receive payment of any deferred Management Fee at the time of such termination,
and to the extent that payment thereof is not then permitted under this Section
3, as soon as such payment is permitted.

 

(d) The parties acknowledge that at such time, if any, that the Company is
licensed by the Nevada Gaming Commission, the Manager will be subject to the
requirements of Nevada Revised Statutes Section 463.162 as a result of its
receipt of the Management Fee.

 

4. Use of Aircraft and Related Assets. From time to time, the Manager may make
available to the Wynn Entities and their employees use of the aircraft and
related assets owned by the Manager and its subsidiaries (other than the Wynn
Entities) (the “Manager Aircraft Assets”), and the Wynn Entities may make
available to the Manager and its subsidiaries (other than the Wynn Entities) and
their employees use of the aircraft and related assets owned by the Wynn
Entities (the “Wynn Entities Aircraft Assets” and, together with the Manager
Aircraft Assets, the “Aircraft Assets”). The Manager shall cause to be paid to
the owner of any Wynn Entities Aircraft Assets used by the Manager, its
subsidiaries (other than the Wynn Entities) or any of their employees, and the
Wynn Entities shall pay to the owner of any Manager Aircraft Assets used by any
of the Wynn Entities or any of their employees, reasonable amounts for the use
thereof, as determined from time to time by the Manager and the Wynn Entities.
For purpose of this Agreement, an amount shall be deemed “reasonable” if it is
(i) determined under the Standard Industry Fare Level formula, as described in
Treasury Regulation Section 1.61-21(g), or (ii) calculated to cover all or any
portion of the owner’s fixed or variable costs associated with the use of such
Aircraft Assets and does not include any element of profit.

 

5. Use of Company Employees. From time to time, the Company and its subsidiaries
may make available to the Manager, in connection with the Manager’s development
of one or more projects other than the Business, the services of certain
employees of the Company or its subsidiaries, provided that (i) such services do
not materially interfere with such employee’s obligations to and
responsibilities with the Company or its subsidiaries, and (ii) the Manager
pays, or causes to be paid, to the Company and its subsidiaries compensation
reasonably satisfactory to the Company and its subsidiaries. Such compensation
shall not be less than the amount necessary to reimburse the Company’s costs of
payroll and benefits for such employees during the period when such services are
being rendered.

 

6. Term of Agreement. The term of this Agreement shall be ten (10) years, unless
earlier terminated pursuant to the terms of this Agreement. This Agreement may
be terminated as follows: (a) by the mutual written consent of the Company and
the Manager, (b) by the Company upon 60 days prior written notice to the
Manager, or by the Manager upon 60 days prior written notice to the Company, in
either case for any reason or no reason at all, or (c) by the Manager
immediately upon written notice to the Company following the occurrence of any
default by any Wynn Entity under any promissory note, indenture, loan agreement
or other instrument or evidence of indebtedness. Notwithstanding any other
provision of this Agreement, the provisions of Section 7 shall survive any
termination of this Agreement.

 

4



--------------------------------------------------------------------------------

7. Liability. The Company shall bear any and all expenses, liabilities, losses
or damages resulting from the operation of the Business, and the Manager and its
officers, directors, shareholders and employees shall not, under any
circumstances, be held liable therefor, except that the Manager shall be liable
for any loss or damage which results from its own gross negligence or willful
misconduct. Neither the Manager nor any of its officers, directors, shareholders
or employees shall be held to have incurred any liability to the Company, the
Business or any third party by virtue of any action not constituting gross
negligence or willful misconduct taken in good faith by it in the discharge of
its duties hereunder, and the Company agrees to indemnify the Manager and its
shareholders, directors, officers and employees, and hold each of them harmless
from and against any and all claims that may be made against any of them in
respect of the foregoing (excluding claims arising out of gross negligence or
willful misconduct), including, but not limited to, attorneys’ fees and
expenses.

 

8. Miscellaneous

 

(a) Nonassignability of Agreement. This Agreement shall not be assignable, in
whole or in part, directly or indirectly, whether by operation of law or
otherwise, by either party hereto without the prior written consent of the other
party hereto (which consent may be withheld in the sole discretion of the party
whose consent is required), and any attempt to assign any rights or obligations
arising under this Agreement without such consent shall be void; provided,
however, that (i) the provisions of this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by the Company and the Manager and their
respective successors and permitted assigns and (ii) the rights of the Wynn
Entities under this Agreement may be collaterally assigned to secure the
obligations of the Company under the Bank Credit Agreement and the First
Mortgage Notes Indenture. The Manager further agrees that in the event of any
foreclosure of the security interests encumbering this Agreement to secure the
obligations under the Bank Credit Agreement or the First Mortgage Notes
Indenture, the party acquiring the rights of the Company hereunder shall have
the right to terminate this Agreement without any obligation to pay any amounts
then owed by the Company hereunder (it being understood that the foregoing shall
not affect any rights of the Manager hereunder or under otherwise applicable
laws against the Company for such amounts then owing and not paid to Manager).

 

(b) Further Assurances. Subject to the provisions hereof, each of the parties
hereto shall execute, acknowledge and deliver such other documents, and take
such further actions, as may be reasonably required in order to effectuate the
purposes of this Agreement, to comply with all applicable laws, regulations,
orders and decrees, to obtain all required consents and approvals and to make
all required filings with any governmental agency, other regulatory or
administrative agency, commission or similar authority.

 

(c) Waivers. No failure or delay on the part of the Manager or any of the Wynn
Entities in exercising any right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, or any abandonment
or discontinuance of steps to enforce such a right, preclude any other or
further exercise

 

5



--------------------------------------------------------------------------------

thereof or the exercise of any other right. No waiver of any provision of this
Agreement nor any consent to any departure by the Manager or the Wynn Entities
therefrom shall in any event be effective unless the same shall be in writing,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it has been given.

 

(d) Entire Agreement. This Agreement and the Subordination Agreement set forth
the entire understanding of the parties hereto with respect to the subject
matter hereof, and supersede all previous agreements, negotiations, memoranda
and understandings, whether written or oral respecting the subject matter
hereof, including (i) the Management Agreement, dated October 30, 2002, by and
among the Company and its subsidiaries and affiliates listed on Exhibit A
thereto and the Manager (the “Previous Management Agreement”) and (ii) the
Management Fees Subordination Agreement, dated October 30, 2002, made by the
Manager, the Company, Wynn Las Vegas Capital Corp. and the subsidiaries and
affiliated listed on Exhibit A thereto in favor of Deutsche Bank Trust Company
Americas, Wells Fargo Bank Nevada National Association and Wells Fargo Bank,
National Association.

 

(e) Amendments. This Agreement may be amended only by an agreement in writing
executed by each of the parties hereto, but no such amendment shall become
effective if the same is prohibited by the Bank Credit Agreement or the First
Mortgage Notes Indenture as then in effect.

 

(f) Notices. Any and all notices and demands required or desired to be given
hereunder shall be in writing and shall be validly given or made if served
personally, delivered by a nationally recognized overnight courier service, or
deposited in the United States mail, certified or registered, postage prepaid,
return receipt requested, to the following addresses:

 

6



--------------------------------------------------------------------------------

If to the Wynn Entities:   

c/o Wynn Las Vegas, LLC

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: President

Telephone: (702) 770-7000

Facsimile: (702) 770-1100

If to the Manager:   

Wynn Resorts, Limited

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: President

Telephone: (702) 770-7000

Facsimile: (702) 770-1100

in each case, with a copy to:   

Wynn Resorts, Limited

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: General Counsel

Telephone: (702) 770-7000

Facsimile: (702) 770-1520

 

and shall become effective upon receipt. Any party hereto may change its address
for the purpose of receiving notices by providing written notice to the other
party hereto.

 

(g) Governing Law. The laws of the State of Nevada applicable to contracts made
in that state, without giving effect to its conflict of laws rules, shall govern
the validity, construction, performance and effect of this Agreement.

 

(h) Invalidity. If any term, provision, covenant or condition of this Agreement,
or any application thereof, should be held by a court of competent jurisdiction
or an arbitrator to be invalid, void or unenforceable, then that provision shall
be deemed severable and all provisions, covenants, and conditions of this
Agreement, and all applications thereof, not held invalid, void or unenforceable
shall continue in full force and effect and shall in no way be affected,
impaired or invalidated thereby.

 

(i) Headings. The headings in this Agreement are included for purposes of
reference only, do not constitute a part of this Agreement, and shall not be
deemed to limit, characterize or in any way affect any term or provision of this
Agreement.

 

(j) Counterparts. This Agreement may be executed in any number of counterparts,
each of which, when executed, shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

 

(k) Negotiated Agreement. This is a negotiated agreement. All parties have
participated in its preparation. In the event of any dispute regarding its
interpretation, it shall not be construed for or against any party based upon
the grounds that this Agreement was prepared by any one of the parties hereto.

 

(l) Termination of Previous Management Agreement. The Manager and the Company
hereby terminate the Previous Management Agreement, effective immediately upon
the execution of this Agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

WYNN LAS VEGAS, LLC,

a Nevada limited liability company

By:

 

Wynn Resorts Holdings, LLC,

   

a Nevada limited liability company,

   

its sole member

   

By:

 

Wynn Resorts, Limited,

       

a Nevada corporation,

       

its sole member

           

By:

 

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

               

Marc H. Rubinstein

               

Senior Vice President

WYNN SHOW PERFORMERS, LLC,

a Nevada limited liability company

By:

 

Wynn Las Vegas, LLC,

   

a Nevada limited liability company,

   

its sole member

   

By:

 

Wynn Resorts Holdings, LLC,

       

a Nevada limited liability company,

       

its sole member

       

By:

 

Wynn Resorts, Limited,

           

a Nevada corporation,

           

its sole member

               

By:

 

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

                   

Marc H. Rubinstein

                   

Senior Vice President

WYNN LAS VEGAS CAPITAL CORP.,

a Nevada corporation

   

By:

 

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

       

Marc H. Rubinstein

       

Senior Vice President

 

[Signature page to Management Agreement]

 

8



--------------------------------------------------------------------------------

WYNN GOLF, LLC,

a Nevada limited liability company

By:

 

Wynn Las Vegas, LLC,

   

a Nevada limited liability company,

   

its sole member

   

By:

 

Wynn Resorts Holdings, LLC,

       

a Nevada limited liability company,

       

its sole member

       

By:

 

Wynn Resorts, Limited,

           

a Nevada corporation,

           

its sole member

           

By:

 

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

               

Marc H. Rubinstein

               

Senior Vice President

WORLD TRAVEL, LLC,

a Nevada limited liability company

By:

 

Wynn Las Vegas, LLC,

   

a Nevada limited liability company,

   

its sole member

   

By:

 

Wynn Resorts Holdings, LLC,

       

a Nevada limited liability company,

       

its sole member

       

By:

 

Wynn Resorts, Limited,

           

a Nevada corporation,

           

its sole member

           

By:

 

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

               

Marc H. Rubinstein

               

Senior Vice President

 

[Signature page to Management Agreement]



--------------------------------------------------------------------------------

LAS VEGAS JET, LLC,

a Nevada limited liability company

By:

 

Wynn Las Vegas, LLC,

   

a Nevada limited liability company,

   

its sole member

   

By:

 

Wynn Resorts Holdings, LLC,

       

a Nevada limited liability company,

       

its sole member

       

By:

 

Wynn Resorts, Limited,

           

a Nevada corporation,

           

its sole member

           

By:

 

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

               

Marc H. Rubinstein

               

Senior Vice President

WYNN SUNRISE, LLC,

a Nevada limited liability company

By:

 

Wynn Las Vegas, LLC,

   

a Nevada limited liability company,

   

its sole member

   

By:

 

Wynn Resorts Holdings, LLC,

       

a Nevada limited liability company,

       

its sole member

       

By:

 

Wynn Resorts, Limited,

           

a Nevada corporation,

           

its sole member

           

By:

 

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

               

Marc H. Rubinstein

               

Senior Vice President

 

[Signature page to Management Agreement]



--------------------------------------------------------------------------------

WYNN RESORTS, LIMITED,

a Nevada corporation

By:

 

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

   

Marc H. Rubinstein

   

Senior Vice President

 

[Signature page to Management Agreement]



--------------------------------------------------------------------------------

Exhibit A

 

1. Wynn Show Performers, LLC, a Nevada limited liability company.

 

2. Wynn Las Vegas Capital Corp., a Nevada corporation.

 

3. Wynn Golf, LLC, a Nevada limited liability company.

 

4. World Travel, LLC, a Nevada limited liability company.

 

5. Las Vegas Jet, LLC, a Nevada limited liability company.

 

6. Wynn Sunrise, LLC, a Nevada limited liability company.